Leach, P. J.,
Judgment was entered against defendants for want of sufficient affidavit-of defense. Upon execution being issued, a rule was granted to show cause' why the execution should not be vacated because one of the defendants had been in the Army during the time in which a part of the indebtedness had arisen.
There is no suggestion that any real estate of the soldier will be sold. His business if continued is subject to the mischance of fortune. It is problematical whether it would be of any service to him to stay the execution. There is no doubt that plaintiff is entitled to his pay.
Nothing in the Soldiers’ and Sailors’ Civil Relief Act of October 17, 1940, 54 Stat. at L. 1178, would war*399rant a court in staying execution after proper appearance by defendant under the circumstances above outlined.
Now, October 15, 1943, rule to stay execution is discharged.